Exhibit 10.1

EXECUTION VERSION

ZEBRA TECHNOLOGIES CORPORATION

as Grantor

U.S. BANK NATIONAL ASSOCIATION

as Trustee, Escrow Agent and Securities Intermediary

 

 

ESCROW AND SECURITY AGREEMENT

 

 

October 15, 2014



--------------------------------------------------------------------------------

THIS ESCROW AND SECURITY AGREEMENT (this “Agreement”) is made on October 15,
2014, among Zebra Technologies Corporation, a Delaware corporation (the
“Grantor”); U.S. BANK NATIONAL ASSOCIATION, in its capacity as trustee under the
Indenture (the “Trustee”); and U.S. BANK NATIONAL ASSOCIATION, as escrow agent
and as securities intermediary (together with its successors and assigns, the
“Escrow Agent”) (each, a “Party” and, together, the “Parties”).

WHEREAS, pursuant to the Indenture (the “Indenture”), dated as of the date
hereof, between the Grantor and the Trustee, the Grantor is issuing
$1,050,000,000 in aggregate principal amount of 7.25% Senior Notes due 2022 (the
“Notes”) in a private placement (the “Offering”). The Notes are being initially
sold pursuant to that certain Purchase Agreement, dated September 30, 2014 (the
“Purchase Agreement”), between the Grantor and Morgan Stanley & Co. LLC, on
behalf of itself and the other initial purchasers named therein (the “Initial
Purchasers”), and in connection with the Offering, the Grantor prepared an
offering memorandum, dated October 1, 2014 (the “Offering Memorandum”); and

WHEREAS, the Grantor intends to use the proceeds of the Offering to partially
fund the proposed acquisition (the “Acquisition”) by the Grantor of the
enterprise business of Motorola Solutions, Inc., pursuant to the Master
Acquisition Agreement, as further described in the Offering Memorandum; and

WHEREAS, concurrently with the issuance of the Notes, the Initial Purchasers, on
behalf of the Grantor, have deposited, or have caused to be deposited, with the
Escrow Agent $1,031,625,000.00 by wire transfer of immediately available funds
pursuant to the wire instructions specified in Schedule A representing the gross
proceeds due to the Grantor from its sale of the Notes (the “Notes Proceeds”),
in the Escrow Account (as defined below) to be held by the Escrow Agent for the
benefit of the holders of the Notes; and

WHEREAS, concurrently with the issuance of the Notes, the Grantor has deposited
$22,604,166.67 (the “Grantor Initial Deposit”), representing the amount of cash
that, when taken together with the Notes Proceeds, will be sufficient to fund
the redemption of all of the Notes at the Escrow Redemption Price on November 5,
2014, if a redemption were to occur on such day, in the Escrow Account to be
held by the Escrow Agent for the benefit of the holders of the Notes; and

WHEREAS, the Grantor may from time to time be required to make Additional
Deposits (as defined below) into the Escrow Account; and

WHEREAS, as security for its future obligation, if any, to redeem the Notes in
accordance with Section 3.10 of the Indenture (the “Obligations”), the Grantor
has agreed to (i) grant to the Trustee for the ratable benefit of the holders of
the Notes a security interest in and lien upon the Escrowed Funds and the other
Collateral (each as defined below) and (ii) execute this Agreement to secure the
payment and performance by the Grantor of the Obligations; and

WHEREAS, the Escrow Agent has agreed to provide certain services to the Grantor
as set out in this Agreement.

It is agreed as follows:

 

- 1 -



--------------------------------------------------------------------------------

1. DEFINITIONS

 

1.1 In this Agreement:

“Additional Deposit” shall have the meaning set forth in Section 6.1 of this
Agreement.

“Agreement” shall have the meaning set forth in the preamble of this Agreement.

“Acquisition” shall have the meaning set forth in the recitals of this
Agreement.

“Affiliate” shall have the meaning set forth in the Indenture.

“amended Outside Date” shall have the meaning set forth in Section 6.1 of this
Agreement.

“authorized representative” shall have the meaning set forth in Section C of
this Agreement.

“Business Day” shall have the meaning set forth in the Indenture.

“Collateral” shall have the meaning set forth in Section 4.1 of this Agreement.

“Collateral Investment” shall have the meaning set forth in Section 5.1 of this
Agreement.

“Effective Resignation Date” shall have the meaning set forth in Section 13.2 of
this Agreement.

“Escrow Agent” shall have the meaning set forth in the preamble of this
Agreement.

“Escrow Account” means a single account established and maintained by the Escrow
Agent in the name “Zebra Technologies Corporation Escrow,” which account shall
at all times be under the control (within the meaning of Section 8-106 of the
UCC) of the Trustee and subject to the terms and conditions of this Agreement.

“Escrowed Funds” means the Notes Proceeds, the Grantor Initial Deposit, each
Additional Deposit, if any, and all investments (including securities
entitlements) thereof made hereunder, plus all interest, dividends and other
distributions and payments thereon received or receivable by the Escrow Agent
from time to time less any property distributed and/or disbursed in accordance
with this Agreement, together with the proceeds of any of the foregoing.

“Escrow Redemption Date” shall have the meaning set forth in the Indenture.

“Escrow Redemption Price” shall have the meaning set forth in the Indenture.

“Grantor” shall have the meaning set forth in the preamble of this Agreement.

“Grantor Initial Deposit” shall have the meaning set forth in the recitals of
this Agreement.

“Indenture” shall have the meaning set forth in the recitals of this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

“Initial Purchasers” shall have the meaning set forth in the recitals of this
Agreement.

“Liability” means any loss, damage, cost, charge, claim, demand, expense,
penalty, judgment, demand, action, proceeding or other liability whatsoever
(including, without limitation, in respect of taxes, duties, levies, imposts and
other charges) and including any value added tax or similar tax charged or
chargeable in respect thereof and legal fees and expenses on a full indemnity
basis.

“Master Acquisition Agreement” shall have the meaning set forth in the
Indenture.

“Notes” shall have the meaning set forth in the recitals of this Agreement.

“Notes Proceeds” shall have the meaning set forth in the recitals of this
Agreement.

“Obligations” shall have the meaning set forth in the recitals of this
Agreement.

“Offering” shall have the meaning set forth in the recitals of this Agreement.

“Offering Memorandum” shall have the meaning set forth in the recitals of this
Agreement.

“original Outside Date” shall have the meaning set forth in Section 6.1 of this
Agreement.

“Outside Date” shall have the meaning set forth in Section 7.2 of this
Agreement.

“Party” shall have the meaning set forth in the preamble of this Agreement.

“Person” means any individual, corporation, company (including a limited
liability company), partnership, joint venture, trust, unincorporated
organization or government or any agency or political subdivision thereof.

“Purchase Agreement” shall have the meaning set forth in the recitals of this
Agreement.

“Relevant Date” means, with respect to an investment of Escrowed Funds on any
date pursuant to Section 5.1 of this Agreement, (i) if such date occurs prior to
October 31, 2014, October 31, 2014, (ii) if such date occurs in any subsequent
month, the last day of the month immediately succeeding such subsequent month,
(iii) if such date occurs in March 2015, the Outside Date as in effect on the
date of this Agreement, or (iv) if such date occurs in a month immediately
preceding a month in which any amended Outside Date will occur, then such
amended Outside Date.

“Special Mandatory Redemption Event” shall have the meaning set forth in
Section 7.3 of this Agreement.

“Successor” means any successor or assign of the Grantor.

“Temporary Cash Investments” means any of the following: (a) cash; (b) money
market funds registered under the federal Investment Company Act of 1940, as
amended, whose shares are registered under the Securities Act, and rated “AAAm”
or “AAAm-G” by

 

- 3 -



--------------------------------------------------------------------------------

S&P and “Aaa” if rated by Moody’s, including any mutual fund for which the
securities intermediary or its affiliate serves as investment manager,
administrator, shareholder servicing agent, and/or custodian; (c) Government
Securities maturing no later than the Relevant Date; and (d) U.S. dollar
denominated deposit accounts with domestic national or commercial banks,
including the securities intermediary or an affiliate of the securities
intermediary, that have short term issuer rating on the date of purchase of
“A-1+” or “A-1” by S&P or “Prime-1” or better by Moody’s and maturing no later
than the Relevant Date.

“Trustee” shall have the meaning set forth in the preamble of this Agreement.

“Voting Stock” means securities of any class or classes of a person, the holders
of which are ordinarily, in the absence of contingencies, entitled to vote for
corporate directors (or persons performing equivalent functions).

 

1.2 Capitalized terms used and not defined herein shall have the meanings
assigned to such terms in the Indenture. Unless otherwise defined herein or in
the Indenture, terms defined in Articles 8 or 9 of the Uniform Commercial Code
as in effect in the state of New York (the “UCC”) are used herein as therein
defined.

 

2. APPOINTMENT

The Grantor hereby appoints the Escrow Agent as escrow agent and securities
intermediary for the purposes in accordance with the terms and conditions set
out in this Agreement and the Escrow Agent hereby accepts such appointment on
the terms and conditions set out in this Agreement.

 

3. ESCROWED FUNDS; ESCROW ACCOUNT

 

3.1 The Escrow Agent shall hold the Escrowed Funds and, subject to the terms and
conditions hereof, shall invest and reinvest the Escrowed Funds as directed in
accordance with Section 5.

 

3.2 The Escrow Agent shall establish and maintain the Escrow Account herein
provided for in accordance with the terms of this Agreement.

 

4. COLLATERAL AND SECURITY INTEREST

 

4.1

The Grantor hereby pledges to the Trustee for its benefit and for the ratable
benefit of the holders of the Notes and hereby grants to the Trustee for its
benefit and for the ratable benefit of the holders of the Notes a continuing
first priority security interest in, and a lien on, all of the Grantor’s right,
title and interest in, to and under the following (hereinafter collectively
referred to as the “Collateral”), whether characterized as investment property,
certificated securities, uncertificated securities, general intangibles or
otherwise: (a) the Escrow Account and all financial assets credited to the
Escrow Account, all funds held therein and all certificates and instruments, if
any, from time to time representing or evidencing the Escrow Account, (b) all
Collateral Investments (as hereinafter defined) and all certificates and
instruments, if any, representing or evidencing the Collateral Investments, and
any and all security entitlements to the Collateral Investments, and any and all
related securities accounts in which security

 

- 4 -



--------------------------------------------------------------------------------

  entitlements to the Collateral Investments are carried, (c) all cash, notes,
deposit accounts, checks and other instruments, if any, from time to time
hereafter delivered to or otherwise possessed by the Escrow Agent for or on
behalf of the Grantor in substitution for or in addition to any or all of the
then existing Collateral, (d) all of Grantor’s rights under this Agreement and
(e) all proceeds of and other distributions on or with respect to any and all of
the foregoing Collateral (including, without limitation, all dividends,
interest, principal payments, cash, options, warrants, rights, investments,
subscriptions and other property or proceeds, including proceeds that constitute
property of the types described in clauses (a) through (d) of this Section 4.1).
The Escrow Agent (in its capacity as a securities intermediary) hereby agrees
that it will comply with written entitlement orders or instructions originated
by the Trustee without further consent by the Grantor (in its capacity as a
debtor/entitlement holder), it being acknowledged and agreed that so long as the
Escrow Agent has not received notice from the Trustee that an Event of Default
exists, the Escrow Agent shall honor entitlement orders issued by the Grantor in
accordance with Section 5 or 7 hereof.

 

4.2 The pledge, security interest and lien granted by the Grantor pursuant to
Section 4.1 above secures the prompt and complete payment and performance when
due (whether at stated maturity, by acceleration or otherwise) of the
Obligations.

 

4.3 All certificates or instruments representing or evidencing the Collateral,
including, without limitation, amounts invested as provided in Section 5 hereof,
shall be delivered to and held by the Escrow Agent pursuant to the terms hereof
and shall be in suitable form for transfer by delivery, or shall be accompanied
by duly executed instruments of transfer or assignment in blank, all in form and
substance sufficient for the Trustee to have control over such Collateral, or
shall be credited to the Escrow Account that shall be maintained as a securities
account by the Escrow Agent.

 

4.4 The Escrow Agent hereby agrees that all property delivered to the Escrow
Agent for crediting to the Escrow Account will be promptly credited to the
Escrow Account by the Escrow Agent. The Escrow Agent represents and warrants
that it has not entered into, and agrees that it will not enter into, any
control agreement or any other agreement relating to the Escrow Account with any
other third party except for this Agreement.

 

4.5 Except as otherwise provided by Section 7 hereof:

 

  (a) So long as the Obligations remain unpaid, the Grantor will maintain the
Escrow Account with the Escrow Agent.

 

  (b) It shall be a term and condition of the Escrow Account, notwithstanding
any term or condition to the contrary in any other agreement relating to the
Escrow Account, that no amount (including interest on Collateral Investments)
shall be paid or released to or for the account of, or withdrawn by or for the
account of, the Grantor or any other Person from the Escrow Account.

 

  (c) The Escrow Account shall be established and maintained as a securities
account (as defined in Section 8-501 of the UCC).

 

- 5 -



--------------------------------------------------------------------------------

  (d) The Escrow Account shall be subject to such applicable laws, and such
applicable regulations of the Board of Governors of the Federal Reserve System
and of any other appropriate banking or governmental authority, as may now or
hereafter be in effect.

 

4.6 The Grantor will, promptly upon request by Trustee or the Escrow Agent,
(i) execute and deliver or cause to be executed and delivered, or use its
reasonable best efforts to procure and deliver to the Escrow Agent, all
assignments, instruments and other documents and (ii) take any other actions
that are reasonably necessary to perfect, continue the perfection of, or protect
the first priority of the Trustee’s security interest in and to the Collateral,
to protect the Collateral against the rights, claims, or interests of third
persons (other than any such rights, claims or interests created by or arising
through the Escrow Agent for the benefit of the Trustee) or to effect the
purposes of this Agreement. The Grantor also hereby authorizes the Trustee to
file any UCC financing or continuation statements that reasonably describe the
Collateral in such jurisdictions and filing offices and containing such
description of the Collateral as the Trustee may determine is reasonably
necessary in order to perfect the security interest granted herein; provided
that the foregoing authorization does not impose any obligation of the Trustee
or Escrow Agent to maintain the security interest as provided herein on behalf
of the Trustee. The Grantor will promptly pay all reasonable costs incurred in
connection with any of the foregoing within 30 days of receipt of an invoice
therefor. The Grantor also agrees, whether or not requested by the Trustee, to
take all actions that are reasonably necessary to perfect, continue the
perfection of, or to protect the first priority of, the Trustee’s security
interest in and to the Collateral, including the filing of all necessary UCC
financing and continuation statements, and to protect the Collateral against the
rights, claims or interests of third persons (other than any such rights, claims
or interests created by or arising through the Escrow Agent for the benefit of
the Trustee).

 

5. INVESTMENTS

 

5.1

The Escrow Agent shall cause the Escrowed Funds to be invested in the name of
the Trustee in such Temporary Cash Investments (any such investment, a
“Collateral Investment”) as the Grantor may specify from time to time. Unless
the Escrow Agent receives written instruction from the Grantor to the contrary,
the Collateral Investment shall initially be in investments described in Exhibit
C hereto. During the term of this Agreement, the Grantor shall bear and retain
sole responsibility for the selection of investments of the Escrowed Funds and
all risks from such investments. In the absence of instructions from the
Grantor, the applicable Escrowed Funds will remain uninvested with no liability
for interest thereon. The Escrow Agent shall have no obligation to invest the
Escrowed Funds if deposited with the Escrow Agent after 2:00 p.m. New York City
time on the day of deposit. Instructions received after 2:00 p.m. New York City
time will be treated as if received on the following Business Day, unless
otherwise agreed by the Escrow Agent. The Escrow Agent shall have no
responsibility for any investment losses resulting from the investment,
reinvestment or liquidation of the Escrowed Funds in accordance with the
provisions hereof. Any interest or other income received in respect of such
investment and reinvestment of the Escrowed Funds shall become part of the
Escrowed Funds, and losses incurred in respect of such investment and
reinvestment of the Escrowed Funds shall be reflected in the value of the
Escrowed Funds from time to

 

- 6 -



--------------------------------------------------------------------------------

  time. Notwithstanding the foregoing, the Escrow Agent shall be authorized to
sell or liquidate the foregoing investments whenever the Escrow Agent shall be
required to release all or any portion of the Escrowed Funds pursuant to this
Agreement. In no event shall the Escrow Agent be deemed an investment manager or
adviser in respect of any selection of investments hereunder.

 

5.2 The Escrow Agent shall become the holder on behalf of the Trustee of the
Collateral Investments (or applicable security entitlements thereto) through the
following delivery procedures: (i) in the case of Collateral Investments that
are uncertificated securities, registration of one of the following as owner of
such uncertificated securities: (1) the Escrow Agent, (2) a Person designated by
the Escrow Agent, or (3) a Person other than a securities intermediary or
financial intermediary, that becomes the registered owner of such uncertificated
securities on behalf of the Escrow Agent and acknowledges that it holds the same
for the Escrow Agent; and (ii) in the case of Collateral Investments in the form
of Temporary Cash Investments, the making of book entries by the securities
intermediary (other than a clearing corporation) to whose account such Temporary
Cash Investments have been credited on the books of a Federal Reserve Bank (or
on the books of another such securities intermediary (other than a clearing
corporation)) indicating that such Temporary Cash Investments have been credited
to an account of the Escrow Agent, and the sending by such securities
intermediary to the Escrow Agent of confirmation of such transfer to the Escrow
Agent’s account, in each case, as applicable depending on the nature of the
Temporary Cash Investment.

Prior to or concurrently with the execution and delivery of this Agreement and
prior to the transfer to the Escrow Agent of Collateral Investments (or
acquisition by the Escrow Agent of any security entitlement thereto) the Escrow
Agent shall establish the Escrow Account on its books as an account segregated
from all other custodial or collateral accounts. All Collateral Investments
shall be credited to the Escrow Account, and the Escrow Agent hereby agrees to
treat all property credited to the Escrow Account as a “financial asset” as
defined in Section 8-102(a)(9) of the UCC. Subject to the other terms and
conditions of this Agreement, all Collateral Investments held by the Escrow
Agent pursuant to this Agreement shall be held in the Escrow Account subject
(except as expressly provided in Sections 6.1 and 6.2 hereof) to the control
(within the meaning of Sections 8-106 and 9-106 of the UCC) of the Trustee for
the ratable benefit of the holders of the Notes and segregated from all other
funds or other property otherwise held by the Escrow Agent.

 

6. ADDITIONAL DEPOSITS BY GRANTOR

 

6.1

On the date that is three Business Days prior to the last calendar day of each
month beginning with October 31, 2014 and ending on the last calendar day of the
last full calendar month prior to the Outside Date (in each case, unless the
Escrow Release Date has occurred or the events in Section 7.3 have occurred),
the Grantor will deposit (or cause to be deposited) (each, an “Additional
Deposit”) into the Escrow Account an amount of cash equal to one month of
interest on the Notes (or, to the extent the Outside Date will occur prior to a
calendar month end, with respect to the deposit three Business Days prior to the
calendar month end immediately preceding the calendar month containing such
Outside Date, an amount of cash equal to the interest on the Notes that will
accrue to, but excluding, three Business Days after such Outside Date). Monthly

 

- 7 -



--------------------------------------------------------------------------------

  interest will be calculated on the basis of a 360-day year comprised of twelve
30-day months. If the Master Acquisition Agreement is amended to extend the
Outside Date then in effect (the “original Outside Date”) to a later date (the
“amended Outside Date”) at a time when the Grantor has already deposited into
the Escrow Account an amount of cash equal to the interest on the Notes that
will accrue to, but excluding, the third Business Day after the original Outside
Date, then, at the time of such amendment, the Grantor shall deposit into the
Escrow Account an amount of cash equal to the interest on the Notes that will
accrue to, but excluding, the earlier of (i) the third Business Day of the
calendar month immediately following the calendar month containing the original
Outside Date and (ii) the third Business Day after such amended Outside Date.

 

7. RELEASE OF ESCROWED FUNDS

 

7.1 The Escrow Agent is directed to hold and distribute the Escrowed Funds in
the following manner and will release the Escrowed Funds only in the cases
specifically provided for in this Section 7.

 

7.2 If the Escrow Agent receives, at any time on or prior to 5:00 p.m., New York
City time, on April 13, 2015 (as such date may be amended pursuant to the terms
of the Master Acquisition Agreement, the “Outside Date”), a certificate in
substantially the form attached hereto as Exhibit A (the “Escrow Release
Officer’s Certificate”) executed by an authorized representative of the Grantor
and containing the certifications described therein, the Escrow Agent shall,
(i) if such certificate is received after 10:00 a.m., New York City time, on the
next Business Day following receipt by the Escrow Agent of such certificate or
the date specified in such certificate, if later (and, if such date is not a
Business Day, the first Business Day after such date) or (ii) if such
certificate is received at or before 10:00 a.m., New York City time, on the same
Business Day as the date of receipt by the Escrow Agent of such certificate, or
on the date specified in such certificate (and, if such date is not a Business
Day, the first Business Day after such date) liquidate all investments of
Escrowed Funds then held by it (subject to Section 19 hereof) and disburse from
the Escrow Account to such Person(s) or account(s) as specified in such
certificate, all Escrowed Funds held in the Escrow Account. Any certificate
delivered to the Escrow Agent pursuant to this Section 7.2 shall be
simultaneously delivered to the Trustee; provided that failure to so deliver
such certificate shall not invalidate or in any manner affect delivery of such
certificate to the Escrow Agent.

 

7.3

Notwithstanding Section 7.2 of this Agreement, in the event that (i) the Escrow
Agent and the Trustee shall not have received the Escrow Release Officer’s
Certificate prior to 5:00 p.m. (New York City time) on the Outside Date,
(ii) the Escrow Agent and the Trustee receive, at any time prior to 5:00 p.m.
(New York City time) on the Outside Date, a certificate in substantially the
form attached hereto as Exhibit B executed by an authorized representative of
the Grantor certifying that (A) the Grantor will not pursue the consummation of
the Acquisition; or (B) the Master Acquisition Agreement has been amended,
modified or waived or any consent granted, in a manner that would be materially
adverse to the holders of the Notes (as reasonably determined by the Grantor)

 

- 8 -



--------------------------------------------------------------------------------

  or the Master Acquisition Agreement has otherwise been terminated, or
(iii) the Grantor fails to timely deposit (or cause to be timely deposited) an
Additional Deposit as required by Section 6.1 of this Agreement on or prior to
the third Business Day after the applicable deposit date, then, in each case,
the Escrow Agent, without the requirement of notice to or action by the Grantor,
the Escrow Agent or any other Person, shall notify the Grantor and the Trustee
and, within one Business Day, liquidate all investments of Escrowed Funds then
held by it (subject to Section 19 hereof) and release the Escrowed Funds to the
Trustee (any such event being a “Special Mandatory Redemption Event”). On the
Business Day following the Special Mandatory Redemption Event, the Grantor (or
the Trustee upon the written request of and at the expense of the Grantor) shall
deliver a notice of redemption, and the Notes shall be redeemed, in accordance
with Section 3.10 of the Indenture. The Trustee will release to the Grantor any
Escrowed Funds remaining after redemption of the Notes (including, for the
avoidance of doubt, if the Escrow Redemption Date occurs prior to a deposit of
additional cash into the Escrow Account pursuant to Section 6.1, any Escrowed
Funds that would otherwise have represented accrued and unpaid interest) and
payment of fees and expenses.

 

7.4 Unless the Escrow Release Date has occurred, the Trustee shall be entitled
to use funds in the Escrow Account to pay the interest due on the Notes on the
interest payment date occurring on April 15, 2015, provided that after giving
effect thereto sufficient funds remain in the Escrow Account to pay the Escrow
Redemption Price on the date that is three Business Days after the next calendar
month end (or, if earlier, the Outside Date).

 

7.5 Notwithstanding anything in this Agreement to the contrary, if the Escrow
Agent receives a written notice and instruction from the Trustee that the
aggregate principal amount of, and accrued and unpaid interest on, the Notes has
become immediately due and payable pursuant to Section 6.02 of the Indenture,
then the Escrow Agent shall release all Escrowed Funds as follows:

 

  (a) first, to pay any amounts payable by the Grantor to the Escrow Agent
hereunder that have not been paid;

 

  (b) second, to the Trustee for payment, on behalf of the Grantor, to the
Holders of the Notes, an amount sufficient to pay such accelerated principal
amount and accrued and unpaid interest, if any, thereon; and

 

  (c) third, to the Grantor or its designee or designees, any Escrowed Funds
remaining after the above distributions;

 

7.6 If the Trustee is required to effect the redemption contemplated by
Section 3.10 of the Indenture and Section 7.3 above and for any reason the
amount of Escrowed Funds to be released from the Escrow Account is insufficient
to pay the Escrow Redemption Price to redeem all of the outstanding Notes as
provided in Section 3.10 of the Indenture, the Grantor agrees to pay to the
Trustee, no less than one Business Day prior to the redemption date then
contemplated by Section 3.10 of the Indenture, the amount of funds necessary to
permit all outstanding Notes to be redeemed in accordance with the provisions of
the Indenture.

 

- 9 -



--------------------------------------------------------------------------------

7.7 Upon the release of any Escrowed Funds from the Escrow Account in accordance
with the terms of this Agreement, the security interest evidenced by this
Agreement in such released Escrowed Funds will automatically terminate without
any further action and such security interest will be of no further force and
effect. Such released Escrowed Funds will be delivered to the recipient free and
clear of any and all liens, claims or encumbrances of any person, including,
without limitation, the Escrow Agent, the Trustee and the holders of the Notes.
The Escrow Agent and Trustee will take, and hereby authorize the Grantor to
take, all steps necessary to terminate any UCC financing statements and will
execute such other documents without recourse, representation or warranty of any
kind as the Grantor may reasonably request in writing to evidence or confirm the
termination of the security interest in such released Escrowed Funds.

 

7.8 The Escrow Agent shall not be required to liquidate any Collateral
Investment in order to make any release hereunder unless (i) required to do so
to effect any distribution pursuant to Section 7.2, 7.3, 7.4 and 7.5 hereof; or
(ii) instructed to do so by written instructions executed by the Grantor.

 

7.9 Anything in this Agreement to the contrary notwithstanding, the Escrow Agent
shall disburse Escrowed Funds as directed pursuant to (i) a final judgment of a
court of competent jurisdiction (without further right of appeal) if such order
is received by the Escrow Agent prior to receiving the written notice set forth
in the following clause (ii); or (ii) a written notice executed by the Grantor.

 

7.10 Attached as Schedule C hereto and made a part hereof is a list of those
persons initially entitled to give notices, instructions and other
communications to the Trustee and/or the Escrow Agent on behalf of the Grantor
hereunder (each such representative, an “authorized representative”). Schedule C
may be amended from time to time by written notice from the Grantor to the
Escrow Agent and the Trustee.

 

7.11 Upon request of the Grantor, (i) the Escrow Agent shall provide the Grantor
the amount of fees and reasonable and documented out-of-pocket expenses due to
the Escrow Agent pursuant to Section 10 hereof and other amounts owed to the
Escrow Agent pursuant to Section 8.3 and Section 9.4 hereof as of the date of
such request; and (ii) the Trustee shall provide the Grantor the amount of fees,
reasonable out-of-pocket expenses of the Trustee, indemnities and other amounts
owed to the Trustee under the Indenture as of the date of such request.

 

8. INCOME TAX ALLOCATION AND REPORTING

 

8.1 The Parties agree that, for tax reporting purposes, all interest and other
income from investment of the Escrowed Funds shall, as of the end of each
calendar year and to the extent required by the Internal Revenue Service, be
reported as having been earned by the Grantor, whether or not such income was
disbursed during such calendar year.

 

- 10 -



--------------------------------------------------------------------------------

8.2 On the date hereof, the Grantor shall provide the Escrow Agent with
certified tax identification numbers by furnishing appropriate forms W-9,
W-8BEN, W-8CE, W-8ECI, W-8EXP, or W-8IMY and such other related forms and
documents that the Escrow Agent may request. The Parties understand that if such
tax reporting documentation is not provided and certified to the Escrow Agent,
the Escrow Agent may be required by the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder, to withhold a portion of
any interest or other income earned on the investment of the Escrowed Funds.

 

8.3 To the extent that the Escrow Agent becomes liable for the payment of any
taxes in respect of income derived from the investment of the Escrowed Funds,
the Escrow Agent shall satisfy such liability from the Escrowed Funds to the
extent funds are available pursuant to the terms of this Agreement. The Grantor
hereby indemnifies, defends and holds the Escrow Agent harmless from and against
any tax, late payment, interest, penalty or other cost or expense that may be
assessed against the Escrow Agent on or with respect to the Escrowed Funds and
the investment thereof unless such tax, late payment, interest, penalty or other
expense was directly caused by the gross negligence, fraud or wilful misconduct
of the Escrow Agent. Payment pursuant to this Section 8.3, shall be made by the
Grantor within 60 days of receipt of written demand from the Escrow Agent.

 

8.4 The sole tax reporting obligation of the Escrow Agent hereunder shall be to
file appropriate versions of Forms 1099-INT with the Internal Revenue Service
with respect to interest income earned on funds held in the Escrow Account and
to provide copies thereof to the Grantor.

 

9. DUTIES OF THE ESCROW AGENT AND INDEMNIFICATION

 

9.1 The duties of the Escrow Agent are purely ministerial in nature and its sole
obligation shall be to perform the duties specifically set forth in this
Agreement. Under no circumstances will the Escrow Agent be deemed to be a
fiduciary to any Party or any other person under this Agreement. Except as
provided in Section 9.9, the Escrow Agent will not be responsible or liable for
the failure of any Party to perform in accordance with this Agreement. The
Escrow Agent shall neither be responsible for, nor chargeable with, knowledge of
the terms and conditions of any other agreement, instrument, or document other
than this Agreement, whether or not an original or a copy of such agreement has
been provided to the Escrow Agent; and the Escrow Agent shall have no duty to
know or inquire as to the performance or nonperformance of any provision of any
such agreement, instrument, or document. References in this Agreement to any
other agreement, instrument, or document are for the convenience of the Parties,
and the Escrow Agent has no duties or obligations with respect thereto. This
Agreement sets forth all matters pertinent to the escrow contemplated hereunder,
and no additional obligations of the Escrow Agent shall be inferred or implied
from the terms of this Agreement or any other agreement.

 

9.2 The Escrow Agent shall be entitled to rely on and shall not be liable for
any action taken or omitted to be taken in accordance with the advice of counsel
retained by the Escrow Agent. The Escrow Agent shall be reimbursed as set forth
in Sections 9.4 and 10.1 hereof for any and all compensation (fees, expenses and
other costs) paid and/or reimbursed to such counsel and/or professionals.

 

- 11 -



--------------------------------------------------------------------------------

9.3 The Escrow Agent shall not be liable or responsible for any Liabilities or
inconvenience which may result from anything done or omitted to be done by it in
accordance with this Agreement and shall bear no obligation or responsibility to
any person in respect of the operation of the Escrow Account, unless such
Liability arises as a result of the gross negligence, fraud or wilful misconduct
of the Escrow Agent. The Escrow Agent is not responsible for the validity or
legality of any transaction associated with any of the Escrowed Funds. Under no
circumstances shall the Escrow Agent or the Grantor be liable for any
consequential or special loss, or indirect, consequential, special, incidental
or punitive damages, however caused or arising even if advised of the
possibility of such loss or damage.

 

9.4 The Grantor hereby indemnifies and holds harmless the Escrow Agent for an
amount equal to any and all Liabilities or obligations of any kind whatsoever
that may be imposed on or incurred by the Escrow Agent in connection with any
action, claim or proceeding brought against the Escrow Agent arising out of or
relating in any way to this Agreement; provided that the Grantor shall not have
any obligation to indemnify the Escrow Agent for any claims finally determined
by a court of competent jurisdiction to have resulted solely from the
negligence, fraud or wilful misconduct of the Escrow Agent. The Escrow Agent may
select and employ separate counsel with respect to any action, claim or
proceeding brought against it, and the reasonable fees of such counsel shall be
paid by the Grants on a joint and several basis. The provisions of this
Section 9.4 shall survive the resignation or removal of the Escrow Agent and the
termination of this Agreement.

 

9.5 The Escrow Agent shall not be liable for acts of God, acts of war,
interruptions or malfunctions of communications or power supplies, labor
difficulties, actions of public authorities, or any other similar cause or
catastrophe beyond the Escrow Agent’s reasonable control.

 

9.6 The Escrow Agent shall not be liable for acting upon, and shall be entitled
to rely on and treat as a genuine document any document that it reasonably
believes in good faith to be a notice, direction or other document furnished to
it by any Party or any legal counsel of a Party in writing and by whatever means
without further investigation and believed by the Escrow Agent in its absolute
discretion to be genuine and to have been signed by the proper persons.

 

9.7 In the event that the Escrow Agent is of the reasonable opinion that it is
unclear how it is required to act hereunder, it may, in its absolute discretion
and without being liable for any Liability resulting therefrom refrain from
acting pending receipt to its satisfaction of such clarification or a final and
non-appealable order or judgment of a court of competent jurisdiction. Upon
initiating any action of interpleader or any other action, the Escrow Agent
shall be fully released and discharged from all obligations and liability
imposed by the terms of this Agreement. Furthermore it shall be entitled to seek
and rely upon, and shall be protected in acting in good faith upon, the advice
or opinion of, or any information addressed to the Escrow Agent obtained from
any lawyer and shall not be liable for any Liability occasioned by so acting (or
for any delay or inaction pending the obtaining of such advice or opinion in
good faith), except to the extent that such Liability is due to the Escrow
Agent’s gross negligence, fraud or wilful misconduct.

 

- 12 -



--------------------------------------------------------------------------------

9.8 The Escrow Agent is hereby authorized, in making or disposing of any
investment permitted by this Agreement, to deal with itself (in its individual
capacity) or with anyone or more of its affiliates, so long as such action is in
a manner not inconsistent with the terms of this Agreement.

 

9.9 The Escrow Agent may execute any of its powers or responsibilities hereunder
either directly or by or through its agents or attorneys. Any such acts by the
Escrow Agent’s agents or attorneys will be deemed to be acts of the Escrow
Agent, and shall not relieve the Escrow Agent of any of its duties,
responsibilities or obligations hereunder.

 

10. FEES AND EXPENSES

 

10.1 The Grantor shall pay to the Escrow Agent reasonable and documented
out-of-pocket expenses and disbursements to the extent then invoiced (including
documentation supporting such requests), including reasonable legal expenses of
one legal counsel. The Escrow Agent has waived all other reasonable activity
charges, including any annual fees, acceptance fees and reasonable costs and
expenses, which the Escrow Agent may properly incur in relation to the
negotiation, preparation and execution of this Agreement and the performance of
its obligations hereunder. Any extraordinary fees properly incurred pursuant to
Section 10.2 have not been waived.

 

10.2 If the Escrow Agent considers it expedient or necessary to undertake duties
which are of an exceptional nature or otherwise outside the scope of the normal
duties of the Escrow Agent under this Agreement, and the Escrow Agent undertakes
such duties with the prior written consent of the Grantor, the Grantor shall pay
to the Escrow Agent additional remuneration in accordance with the Escrow
Agent’s then current charging procedures.

 

10.3 All payments by the Grantor under this Section 10 shall be made free and
clear of, and without withholding or deduction for, any taxes, duties,
assessments or governmental charges of any nature imposed by any government
having power to tax, unless such withholding or deduction is required by law. In
that event, the Grantor shall pay such additional amounts as will result in
receipt by the Escrow Agent of such amounts as would have been received by it if
no such withholding had been required.

 

10.4 Any payment under this Section 10 shall be made within 30 calendar days of
the date of receipt of the relevant invoice (including documentation reasonably
supporting such requests) by the Grantor. The Escrow Agent may disburse to
itself from the Escrowed Funds from time to time the amount of any reimbursement
expenses due and payable hereunder and not paid within the required time period
and the amount due as a result of any claim for indemnification.

 

11. MODIFICATION

 

11.1 No modification to or variation of this Agreement (or any document entered
into pursuant to this Agreement) shall be valid unless it is in writing and
signed by or on behalf of each Party or Parties affected.

 

11.2

No provisions of this Agreement (including, without limitation, those relating
to the release of the Escrowed Funds under Section 7 hereof) may be modified in
any manner materially adverse to the holders

 

- 13 -



--------------------------------------------------------------------------------

  of the Notes without the written consent of the holders of a majority in
principal amount of the Notes then outstanding voting as a single class, unless
otherwise explicitly permitted by the Indenture in accordance with Article 9
thereof.

 

12. TERMINATION

 

12.1 This Agreement shall terminate upon the distribution of all Escrowed Funds
from the Escrow Account in accordance with the provisions of Section 7. At such
time and upon the written instruction of the Trustee, the Escrow Agent shall
reassign and redeliver to the Grantor all of the Collateral hereunder that has
not been sold, disposed of, retained or applied by the Escrow Agent in
accordance with the terms of this Agreement and the Indenture. Such reassignment
and redelivery to the Grantor shall be without warranty by or recourse to the
Escrow Agent in its capacity as such, except as to the absence of any liens on
the Collateral created by or on account of actions of the Escrow Agent, and
shall be at the reasonable expense of the Grantor.

 

12.2 Sections 9 and 10 hereof shall survive the termination of this Agreement.

 

13. CHANGE IN ESCROW AGENT

 

13.1 Each of the Parties agrees that the Grantor may terminate the appointment
of the Escrow Agent hereunder at any time by giving 10 calendar days’ advance
written notice of such termination to the Escrow Agent, signed by the Grantor.

 

13.2 Each of the Parties agrees that the Escrow Agent shall have the right to
give notice of the resignation of its appointment hereunder by giving 30
calendar days’ advance written notice to that effect to the other Parties. Such
notice shall specify the date on which such resignation shall take effect (the
“Effective Resignation Date”); provided, however, the assignment by the Escrow
Agent pursuant to Section 14.3 hereof shall not require any such advance notice.

 

13.3 In the event that the Escrow Agent delivers a notice in accordance with
Section 13.2 above, the Grantor shall appoint a successor escrow agent on
substantially the same terms as this Agreement. Following the transfer of the
Escrowed Funds to any designated successor escrow agent or other designated
party, the Escrow Agent shall automatically be discharged from its obligations
under this Agreement.

 

13.4 If, prior to the Effective Resignation Date, the other Parties have not
appointed a successor escrow agent or instructed the Escrow Agent to transfer
the Escrowed Funds in accordance with Section 13.3 above, the Escrow Agent may,
on or after the Effective Resignation Date, appoint a nationally recognized
financial institution as successor escrow agent. Any such appointment shall be
binding upon all of the Parties hereto and the Escrow Agent shall be entitled to
transfer the Escrowed Funds to the successor escrow agent so appointed, at which
such time the Escrow Agent’s obligations hereunder shall terminate.

 

14. ASSIGNMENT

 

14.1

Nothing in this Agreement, expressed or implied, shall give or be construed to
give any person, firm or corporation, other than the Parties hereto and the
holders of the Notes

 

- 14 -



--------------------------------------------------------------------------------

  and their respective successors and assigns, any legal claim under any
covenant, condition or provision hereof, all the covenants, conditions and
provisions contained in this Agreement being for the sole benefit of the Parties
hereto and the holders of the Notes and their respective successors and assigns.

 

14.2 No Party shall assign, transfer, or create security over, all or any of its
rights or obligations under this Agreement without the prior written consent of
the other Parties, which consent may be withheld in the sole discretion of the
Party whose consent is sought. Any purported assignment, transfer or security
without that consent shall be null and void and of no force or effect.

 

14.3 If the Escrow Agent consolidates, merges or converts into, or transfers all
or substantially all of its corporate trust business to, another corporation or
banking association, the successor corporation or association without any
further act pursuant to Section 14.2, so long as such corporation or banking
association is a nationally recognized financial institution, shall be the
successor Escrow Agent.

 

15. COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

 

16. ENTIRE AGREEMENT

This Agreement represents the whole agreement among the Parties in relation to
its subject matter and supersedes all prior representations, promises,
agreements and understandings. The invalidity, illegality or unenforceability of
a provision of this Agreement does not affect or impair the continuation in
force of the remainder of it.

 

17. NOTICES

 

17.1 Any notice required to be given under this Agreement to any of the Parties
shall be made in the English language, shall be delivered in person, sent by
pre-paid (certified or registered) mail, by nationally recognized overnight
courier, or by fax or email addressed to:

If to the Trustee or Escrow Agent:

U.S. Bank National Association

333 Commerce Street, Suite 800

Nashville, TN 37201

Attention: Global Corporate Trust Services

Tel: (615) 251-0733

Facsimile: (615) 251-0737

email: wally.jones@usbank.com

 

- 15 -



--------------------------------------------------------------------------------

If to the Grantor:

Zebra Technologies Corporation

475 Half Day Road, Suite 500

Lincolnshire, Illinois 60069

Facsimile: (847) 955-4514

Attention: Mike Dennen, Vice President, FP&A

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, Illinois 60654

Facsimile: (312) 862-2200

Attention: Dennis M. Myers, P.C.

or any other address of which written notice has been given to the Parties in
accordance with this Section.

 

17.2 Any such notice shall take effect, if delivered in person, at the time of
delivery, if sent by registered or certified mail, the third following Business
Day, if sent by nationally recognized overnight courier, the next Business Day,
and, in the case of fax or email, 24 hours after the time of dispatch, provided
that in the case of a notice given by fax transmission or email, such notice
shall be confirmed by mail. The failure of the addressee to receive such
confirmation shall not invalidate the relevant notice given by fax or email

 

17.3 All notices and certificates sent or delivered to the Escrow Agent by any
Party (other than the Trustee) shall simultaneously be delivered to the Trustee.

 

18. GOVERNING LAW AND JURISDICTION

 

18.1 This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with the
laws of the State of New York without regard to principles of conflicts of laws
to the extent that the application of the law of another jurisdiction would be
required thereby.

 

18.2 Each Party hereto irrevocably (i) agrees that any legal suit, action or
proceeding against such Party arising out of or based upon this Agreement or the
transactions contemplated hereby may be instituted in any U.S. Federal or state
court in the Borough of Manhattan, The City of New York and (ii) waives, to the
fullest extent it may effectively do so, any objection which it may now or
hereafter have to the laying of venue of any such proceeding.

 

18.3 The Parties agree that if any provision of this Agreement shall under any
circumstances be deemed invalid or inoperative this Agreement shall be construed
with the invalid or inoperative provisions deleted and the rights and
obligations of the Parties shall be construed and enforced accordingly.

 

18.4 The headings used in this Agreement are for convenience only and shall not
constitute a part of this Agreement.

 

- 16 -



--------------------------------------------------------------------------------

19. WIRE TRANSFER INSTRUCTIONS

 

19.1 All cash deposited into the Escrow Account by any Person will be
transferred by wire transfer (except for transfers to the Escrow Account by the
Trustee which may be by book entry) of immediately available funds in accordance
with wire instructions set forth in Schedule A.

 

19.2 All cash (including the cash proceeds from liquidation of any escrowed
Funds) distributed from the Escrow Account pursuant to Section 7.2 hereof will
be transferred by wire transfer of immediately available funds in accordance
with the wire instructions set forth in the Escrow Release Officer’s
Certificate.

 

19.3 All cash (including the cash proceeds from liquidation of any Escrowed
Funds) distributed from the Escrow Account to any Person pursuant to Section 7.3
hereof will be transferred by wire transfer of immediately available funds in
accordance with wire instructions set forth in Schedule A, which shall be
superseded by any amendments thereto or such other schedules provided subsequent
to the execution of this Agreement, prior to such distribution.

 

19.4 If, upon termination of this Agreement and after any required liquidation
or distribution of Escrowed Funds for the benefit of any person other than the
Grantor, pursuant to Section 7 hereof, any Escrowed Funds consists of assets
other than cash and is to be released to the Grantor, the Escrow Agent shall
liquidate such Escrowed Funds into cash and distribute it pursuant to
Section 7.2 hereof unless the Grantor has provided a prior written request to
the Escrow Agent not to liquidate such Escrowed Funds and to deliver such
non-cash Escrowed Funds in kind to the Grantor, to the extent the Grantor is
entitled to a distribution, at such account(s) or location(s) specified by the
Grantor in such written request. If the Escrow Agent receives such a request, it
shall deliver such non-cash Escrowed Funds to the Grantor as promptly as
practicable. No request by the Parties pursuant to this paragraph shall
constitute an “entitlement order” or instruction with respect to the Escrowed
Funds prior to the termination of this Agreement.

 

20. Customer Identification Program

The Grantor acknowledges receipt of the notice set forth as Schedule B attached
hereto and that information may be requested to verify its identity.

[Signature Pages Follow]

 

- 17 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
duly authorized representatives as of the day and year first written above.

 

ZEBRA TECHNOLOGIES CORPORATION,

as the Grantor

by  

/s/ Michael C. Smiley

Name:   Michael C. Smiley Title:   Chief Financial Officer

Signature Page to Escrow Agreement

(Grantor)



--------------------------------------------------------------------------------

U.S. Bank National Association,

as the Trustee

by  

/s/ Wally Jones

Name:   Wally Jones Title:   Vice President

U.S. Bank National Association,

as the Escrow Agent and the Securities Intermediary

by  

/s/ Wally Jones

Name:   Wally Jones Title:   Vice President

Signature Page to Escrow Agreement

(Trustee and Escrow Agent)



--------------------------------------------------------------------------------

Exhibit A

Form of Escrow Release Officer’s Certificate

This certificate is being delivered pursuant to Section 7 of the Escrow
Agreement, dated as of October 15, 2014 (the “Escrow Agreement”), between Zebra
Technologies Corporation, a Delaware corporation (the “Grantor”), and U.S. Bank
National Association, as Trustee under the Indenture referred to in the Escrow
Agreement, as Escrow Agent and as Securities Intermediary (“Escrow Agent”).
Unless otherwise indicated, capitalized terms used but not defined herein have
the respective meanings specified in the Escrow Agreement or the Indenture. The
Grantor hereby certifies to the Escrow Agent that the following conditions have
been satisfied and direct the Escrow Agent through the undersigned officer as
follows:

(i) simultaneously or substantially concurrent with the release of funds from
the Escrow Account to finance the Acquisition, the Acquisition shall have been
consummated pursuant to the Master Acquisition Agreement, without giving effect
to any modifications, consents, amendments or waivers thereto after the Issue
Date that are materially adverse to the interests of the Holders of the Notes
(as reasonably determined by the Grantor), it being understood (i) that no
reduction of the purchase price in respect of the Acquisition will be deemed to
be materially adverse to the interests of the Holders of the Notes if any such
reduction is less than 10% of the purchase price determined as of the Issue Date
or such reduction is applied to reduce the amount of Indebtedness to be
otherwise incurred to finance the Acquisition and (ii) no purchase price or
similar adjustment provisions set forth in the Master Acquisition Agreement
shall constitute an increase or a decrease in the purchase price that is
materially adverse to the interests of the Holders of the Notes;

(ii) simultaneously or substantially concurrent with the release of funds from
the Escrow Account to finance the Acquisition, the New Senior Secured Credit
Facilities shall have become effective, all conditions precedent to initial
funding shall have been satisfied or waived (other than the release of the
Escrowed Property) and the borrowings under the New Senior Secured Credit
Facilities to be drawn in connection with the Acquisition shall be available to
the Grantor;

(iii) the Acquired Companies (as defined in the Master Acquisition Agreement)
and the other Specified Guarantors (as defined in the Purchase Agreement) that
will guarantee the New Senior Secured Credit Facilities shall also guarantee the
Notes; and

(iv) the Specified Guarantors shall execute and deliver a joinder agreement to
the Registration Rights Agreement dated October 15, 2014 in the form attached to
such agreement.

The Grantor hereby instructs the Escrow Agent in accordance with Section 7.2 of
the Escrow Agreement to release $[            ], which represents the aggregate
amount of the Escrowed Funds in the Escrow Account, to pay a portion of the
amounts payable by the Grantor or its Affiliates to fund the Acquisition
pursuant to the Master Acquisition Agreement, by wire transfer of immediately
available funds to [            ] at:

[Bank:

ABA No.:

Account Name (Beneficiary):

Account No.:

F/F/C:



--------------------------------------------------------------------------------

Attention:

Ref:    ]1

[Signature Page Follows]

 

 

1  Wire instruction for transfer at Acquisition closing as directed by funds
flow.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor, through its undersigned officer, have signed
this officer’s certificate this          day of             , 20    .

 

 

By:  

 

Name:  

 

Title:  

 

Signature Page to Officers’ Certificate

(Escrow Release)



--------------------------------------------------------------------------------

Exhibit B

Form of Escrow Termination Notice

This certificate is being delivered pursuant to Section 7 of the Escrow
Agreement, dated as of October 15, 2014 (the “Escrow Agreement”), between Zebra
Technologies Corporation, a Delaware corporation (the “Grantor”), and U.S. Bank
National Association, as Trustee under the Indenture referred to in the Escrow
Agreement, as Escrow Agent and as Securities Intermediary (“Escrow Agent”).
Unless otherwise indicated, capitalized terms used but not defined herein have
the respective meanings specified in the Escrow Agreement or the Indenture.

Notice is hereby given by the Grantor to the Escrow Agent and the Trustee, as of
the date hereof, that [the Grantor will not pursue consummation of the
Acquisition] / [the Master Acquisition Agreement has been amended, modified or
any consent granted, in a manner that would be materially adverse to the Holders
of the Notes (as reasonably determined by the Grantor) or the Master Acquisition
Agreement has otherwise been terminated]. Pursuant to Section 3.10 of the
Indenture, a special mandatory redemption will be made on [            ],
20[    ] (the “Escrow Redemption Date”) in an amount equal to the Escrow
Redemption Price.

Pursuant to the terms of the Escrow Agreement, the Escrow Agent is hereby
instructed, promptly following receipt hereof, to release:

1. $[            ], representing the Escrow Redemption Price, to the Trustee by
wire transfer of immediately available funds to the account specified in
Schedule A to the Escrow Agreement; and

2. after payment of the amount set forth in (1) above to the Trustee, the
remainder, if any, of all available Escrow Property to the Grantor by wire
transfer of immediately available funds to the account specified in Schedule A
to the Escrow Agreement.

[Remainder of Page Intentionally Blank]

Signature Page to Officers’ Certificate

(Escrow Release)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor, through its undersigned officer, have signed
this officers’ certificate this          day of             , 20    .

 

 

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE C

AUTHORIZED REPRESENTATIVES OF GRANTOR

 

1. Mike Dennen

2. Mike Smiley

3. Todd Naughton

4. Todd Beck

5. Jim Kaput